        Case 2:19-cv-02627-EFB Document 39 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN CORTES SALCEDO,                            No. 2:19-cv-2627-EFB P
11                         Plaintiff,
12              v.                                      ORDER
13    SHASTA COUNTY SHERIFF, et al.,
14                         Defendants.
15

16          The above-captioned case is before the undersigned pursuant to the consent of all parties.

17   See ECF Nos. 5, 23, 35; 28 U.S.C. § 636(c)(1). Defendants Cortez and Rabone filed a motion to

18   for summary judgment, originally noticed for hearing on April 7, 2021. ECF No. 37. Plaintiff

19   did not file an opposition or statement of non-opposition as required by Local Rule 230(c).1

20   Accordingly, the hearing was continued to April 28, 2021, and plaintiff was ordered, by no later

21   than April 14, 2021, to file an opposition to the motion, or a statement of non-opposition thereto.

22   ECF No. 38. Plaintiff was also admonished that failure to comply with the order could result in

23   the imposition of sanctions, including dismissal for failure to prosecute and/or comply with court

24   orders. Id. at 1-2.

25
            1
26            Local Rule 230(c) provides that opposition to the granting of a motion, or a statement of
     non-opposition thereto, must be served upon the moving party, and filed with this court, no later
27   than fourteen days preceding the noticed hearing date. Local Rule 230(c) further provides that
     “[n]o party will be entitled to be heard in opposition to a motion at oral arguments if opposition to
28   the motion has not been timely filed by that party.”
                                                         1
       Case 2:19-cv-02627-EFB Document 39 Filed 04/15/21 Page 2 of 2


 1          The deadline has passed and plaintiff has not filed a response to defendants’ summary
 2   judgment motion, nor has he otherwise communicated with the court.
 3          Accordingly, it is ORDERED that:
 4          1.   The April 28, 2021 hearing on defendants’ summary judgment motion is VACATED.
 5          2. This action is DISMISSED for failure to prosecute and to comply with court orders.
 6               See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 7          3. The Clerk is directed to close the case.
 8   DATED: April 15, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
